Per Curiam.

The issues tendered for disposition in this summary proceeding for the nonpayment of rent and counterclaim for overcharges in rent were not fully developed at the trial. If the space here involved was used or occupied for business purposes on June 1, 1944, the emergency rent would be the rent reserved or payable on that date, plus 50% of such rent. (Business Rent Law, L. 1945, ch. 314, § 2, subd. [c], as amd.)
The final order and judgment on the counterclaim should be unanimously reversed on the law and a new trial ordered, with $30 costs to landlord to abide the event.
Concur — Pette, Hart and Brown, JJ.
Final order and judgment reversed, etc.